EMPLOYMENT AGREEMENT

This Employment Agreement (as amended from time to time, this “Agreement”) is
entered into this 14th day of April, 2009 by and among Westell Technologies,
Inc, a Delaware corporation (the “Company”), Westell, Inc., an Illinois
corporation (the “Operating Subsidiary”) and Brian S. Cooper (“Executive”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

SECTION 1.           EMPLOYMENT AND DUTIES. Effective April 20, 2009 (the
“Effective Date”), the Company shall employ Executive to serve as Vice President
and Chief Financial Officer of the Company and as Vice President and Chief
Financial Officer of the Operating Subsidiary, during the Term (as such term is
defined in Section 3). Executive accepts such employment as of the Effective
Date on the terms and conditions set forth in this Agreement. Executive shall
perform the duties of Vice President and Chief Financial Officer of the Company
and of the Operating Subsidiary and shall perform such other duties consistent
with such positions as may be assigned to Executive from time to time by the
Chief Executive Officer of the Company or the Board of Directors of the Company
or the Operating Subsidiary (individually a “Board,” and collectively, the
“Boards”). Executive shall devote his best efforts and skills to the business
and interests of the Company and the Operating Subsidiary on a full-time basis,
provided, however, that, to the extent such activities do not adversely affect
the performance of his responsibilities to the Company and the Operating
Subsidiary hereunder, Executive may (i) manage his personal investments and
participate in charitable and civic affairs and (ii) serve on the boards of
directors of for-profit or non-profit corporations if approved by the Boards,
such approval not to be unreasonably withheld. Executive shall at all times
observe and abide by the Company’s and the Operating Subsidiary’s written
policies and procedures as in effect from time to time.

At the request of either Board, Executive shall also serve as an officer and/or
director of other companies in which they have a right to designate officers
and/or directors, respectively.

Upon termination of Executive’s employment with the Company and the Operating
Subsidiary for any reason, Executive shall promptly resign and shall be deemed
to have resigned from all positions as officer and director of each of the
Westell Companies and each other company as to which Executive has been serving
as an officer or director at the request of the Boards.

 

--------------------------------------------------------------------------------



SECTION 2.           COMPENSATION. In consideration of the services to be
performed by Executive hereunder, Executive shall receive from the Operating
Subsidiary the following compensation and benefits:

2.1     Base Salary. During the Term, Executive shall be paid a base salary by
the Operating Subsidiary (the “Base Salary”) which shall be payable in
installments consistent with the Operating Subsidiary’s payroll schedule. The
Base Salary shall be at the rate of Two Hundred Seventy Thousand Dollars
($270,000) per year, subject to review each year during the Operating
Subsidiary’s annual salary review. The Operating Subsidiary may, in its sole
discretion, increase the Base Salary as a result of any such review. Executive’s
Base Salary shall not be reduced without Executive’s consent.

2.2     Benefits. During the Term, Executive shall be provided with employee
benefits commensurate with those made generally available to other employees
and, in addition, vacation at the rate of four weeks per year which must be used
in accordance with Operating Subsidiary policy. It is understood that the
general benefits may change from time to time.

2.3     Bonuses. Executive shall be eligible to receive a discretionary bonus
based upon the achievement of performance goals to be developed for each year by
the Company’s Board and the Compensation Committee of the Company’s Board.
Executive’s target bonus opportunity shall be 50% of Base Salary. Eligibility
for all bonuses is subject to the Operating Subsidiary policy that the employee
be employed on the “bonus payment date”, which for purposes hereof shall be the
earlier of (a) the date such bonus is actually paid, or (b) May 1 of each year.

 

2.4

Options.

(a)       On the Effective Date, Executive shall receive from the Company
Incentive Stock Options, intended to qualify as incentive stock options within
the meaning of Section 422 of the Code, for 250,000 shares of Company Class A
common stock under the Westell Technologies, Inc. 2004 Stock Incentive Plan (the
“2004 Stock Incentive Plan”), vesting 25% (62,500 shares) on each annual
anniversary of grant. A condition of vesting of each award is that Executive
remains an employee of the Company on the applicable vesting date.

(b)       Executive shall be eligible to receive additional awards of options
and other benefits under the 2004 Stock Incentive Plan as determined by the
Compensation Committee of Company’s Board from time to time commencing April,
2010, it being understood that there is no commitment as to frequency or amount
of any such awards.

 

- 2 -

 

--------------------------------------------------------------------------------



 

SECTION 3.

TERM.

3.1     Commencement. The term of Executive’s employment hereunder shall
commence on the Effective Date and continue until terminated in accordance with
this Agreement. The term of Executive’s employment hereunder is referred to
herein as the “Term.”

3.2     Termination for Cause. The Company may terminate Executive’s employment
with the Company and the Operating Subsidiary for Cause at any time during the
Term upon written notice specifying the cause for termination and the intended
termination date, provided that Executive fails to reasonably address and remedy
the circumstances constituting “Cause” within the applicable cure period, if
any. Upon termination for Cause, Executive shall be entitled to receive solely
the Base Salary, benefits and any bonus for which Executive was eligible as set
forth in Sections 2.1, 2.2, and 2.3 respectively, through the effective date of
such termination.

3.3       Termination by Company Without Cause; Severance in Connection with
Change in Control.

(a)       The Company may terminate Executive’s employment with the Company and
the Operating Subsidiary without Cause at any time during the Term upon written
notice. Except as provided in paragraph (b) below, if the Company terminates
Executive’s employment without Cause, Executive shall be entitled to receive
solely the Base Salary, benefits and any bonus for which Executive was eligible
as set forth in Sections 2.1, 2.2, and 2.3 respectively, through the effective
date of such termination.

(b)       If the Company terminates Executive’s employment during the first two
(2) years of the Term without Cause and such termination is concurrent with or
following a Change in Control, Executive shall also be entitled to receive as
severance an amount equal to nine (9) months Base Salary at the rate in effect
for Executive as of the effective date of the termination, payable in regular
installments at the time salary would have been payable, plus a pro rata portion
of Executive’s target bonus approved by the Company Board’s Compensation
Committee under Section 2.3 for the fiscal year in which termination occurs.
Receipt of the severance benefit described in this paragraph is conditioned upon
(i) Executive executing a release in the form attached as Exhibit A hereto
within thirty (30) days after Executive’s termination, (ii) the expiration of
any revocation period thereunder without revocation, and (iii) Executive’s
continued adherence to the post termination covenants in this Agreement. Any
pro-rated target bonus shall be payable by the next regular payroll date
following the the expiration of the revocation period.

 

- 3 -

 

--------------------------------------------------------------------------------



3.4       Termination by Executive for Good Reason Following Change in Control.

(a)       In the event that Good Reason Following Change in Control exists,
Executive may resign from and terminate his employment with the Company and the
Operating Subsidiary for Good Reason Following Change in Control by notifying
the Company within ninety (90) days after the initial occurrence of the event
constituting Good Reason Following Change in Control specifying in reasonable
detail the basis for the Good Reason Following Change in Control and providing
the Company with at least thirty (30) days to reasonably address and remedy the
circumstances constituting “Good Reason Following Change in Control.” If the
Company does not reasonably address and remedy the circumstances constituting
Good Reason within the period granted by Executive, termination shall be
effective ten (10) days following expiration of the Company’s cure period. If
Executive resigns for Good Reason Following Change in Control in accordance with
this Section 3.4 but in any event not later than one year following the initial
occurrence of the event constituting Good Reason and within two years following
the Effective Date, Executive shall be entitled to receive the Base Salary and
benefits as set forth in Section 2.1 and Section 2.2, respectively, through the
effective date of such termination, and in addition, Executive shall also be
entitled to receive, as severance, an amount equal to nine (9) months Base
Salary at the Base Salary rate in effect for Executive as of the effective date
of the termination, payable in regular installments at the time salary would
have been payable, plus a pro rata portion of Executive’s target bonus approved
by the Company Board’s Compensation Committee under Section 2.3 for the fiscal
year in which termination occurs. Receipt of the severance benefit described in
this paragraph is conditioned upon (i) Executive executing a release in the form
attached as Exhibit A hereto within thirty (30) days after Executive’s
termination, (ii) the expiration of any revocation period thereunder without
revocation, and (iii) Executive’s continued adherence to the post termination
covenants in this Agreement. Any pro-rated target bonus shall be payable by the
next regular payroll date following the the expiration of the revocation period.

3.5       Termination by Executive For Any Other Reason. Executive may resign
from and terminate his employment with the Company and the Operating Subsidiary
without Good Reason Following Change in Control at any time during the Term upon
at least thirty (30) days prior written notice. Except as provided in Section
3.4, if Executive resigns from the Company, Executive shall be entitled to
receive solely the Base Salary, benefits and any bonus for which Executive was
eligible as set forth in Section 2.1, 2.2, and 2.3, respectively, through the
effective date of such termination. In the event Executive resigns from the
Company and the Operating Subsidiary at any time other than for Good Reason
Following Change in Control, the Company shall

 

- 4 -

 

--------------------------------------------------------------------------------



have the right to make such resignation effective as of any date prior to the
expiration of any required notice period.

3.6     Death. Executive’s employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive’s death, in which
case Executive’s estate shall be entitled to receive the Base Salary and
benefits as set forth in Section 2.1 and Section 2.2, respectively, through the
date of Executive’s death.

3.7     Disability. Executive’s employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive’s Disability, in
which case Executive shall be entitled to receive the Base Salary and benefits
as set forth in Section 2.1 and Section 2.2, respectively, through the effective
date of the termination.

3.8     Notice of Termination. Any purported termination of Executive’s
employment by the Company or by Executive shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 7.6
hereof. A “Notice of Termination” shall mean a written notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances, if applicable, claimed to provide
a basis for termination of Executive’s employment.

 

SECTION 4.

CERTAIN COVENANTS OF EXECUTIVE.

 

4.1

Confidential Information

(a)       Executive acknowledges that the information, observations and data
obtained by him during the course of his employment by the Company concerning
the Business and affairs of the Westell Companies or of third parties that the
Westell Companies may be required to keep confidential (the “Westell Company
Information”) are confidential and are the property of the Westell Companies or
of such third parties. Executive hereby agrees that he shall not disclose to any
unauthorized person or use for his own account or for the account of any third
party any Westell Company Information without the Company’s prior written
consent, unless and then only to the extent the Westell Company Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or failure to act. Executive shall use his best
efforts to prevent the unauthorized misuse, espionage, loss or theft of the
Westell Company Information. Executive further agrees to deliver to the Company
at the termination of his employment, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the Business of the Westell Companies
that Executive may then possess or have under his control.

 

- 5 -

 

--------------------------------------------------------------------------------



4.2     No Competition. During the Term, and for one (1) year following
termination of Executive’s employment by either the Executive or by Company and
the Operating Subsidiary, provided that Executive is either entitled to receive
severance under this Agreement or the Company elects to pay him the severance
specified in Section 3.3 (even if the Executive would not otherwise be
entitled), Executive agrees that he shall not, directly or indirectly, for
himself, or for any Entity, without the prior written consent of the Board of
Company through its Chairman (which may be given or denied in his sole
discretion):

(a)       engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from Illinois or any state or country in
which the Westell Companies have Business or customers, or have solicited
customers; or

(b)       engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from any other location throughout the
world; or

(c)       call upon, solicit, serve, or accept business, from any customer or
prospective customer (wherever located) of the Westell Companies for the purpose
of selling products or services competitive with the products or services of the
Business; or

(d)       interfere with any business relationship of the Westell Companies,
with any of their customers or prospective customers or induce any such
customers or prospective customers to discontinue or reduce their relationship
with the Westell Companies.

To the extent that Executive is employed by or consults for an entity which is a
subsidiary, division or other affiliate of a larger business enterprise, the
determination as to whether the employment violates this Section 4.2 shall be
made solely by reference to the business activities conducted by the particular
subsidiary, division or affiliate by which Executive becomes employed or serves
as consultant.

4.3     No Solicitation. Whether or not Executive is entitled to severance pay,
Executive shall not, for twelve (12) months following any termination:
(i) induce or attempt to induce any person who is employed by the Westell
Companies in any capacity to leave such person’s position, or in any way
interfere with the relationship between the Westell Companies and such person,
or (ii) hire directly or through another entity, in any capacity, any person who
was employed by the Westell Companies within twelve (12) months prior to
termination of Executive’s employment or during the twelve (12)

 

- 6 -

 

--------------------------------------------------------------------------------



months after termination, unless and until such person has been separated from
employment with the Westell Companies for at least six (6) months.

4.4     Inventions. Any methodologies, inventions, improvements, discoveries,
processes, programs or systems developed or discovered by the Executive, whether
during working hours or by using the Westell Companies’ facilities, equipment or
trade secrets, shall be the sole and exclusive property of the Operating
Subsidiary. The Executive shall, upon reasonable request by the Company, execute
and deliver such assignments and other documents necessary to vest, at the
Company’s sole expense, all right, title and interest in any discovery or
development in the Operating Subsidiary. The Westell Companies may, upon prior
notice to the Executive and without any fee, film, videotape, photograph and
record the Executive’s voice and likeness, and may utilize the Executive’s name
and likeness, in connection with the promotion of the Westell Companies during
employment upon prior notice. The Operating Subsidiary shall own all rights in
any such film, videotape, photograph or record of the Executive’s voice and
likeness for such use. The Executive acknowledges receipt of the notice provided
by the Operating Subsidiary pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), reproduced here:

 

NOTICE TO EMPLOYEE

This is to notify you that pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), the provisions of this Agreement regarding the
assignment of your rights in discoveries and inventions to the Operating
Subsidiary DOES NOT APPLY to an invention for which no equipment, supplies,
facilities or trade secret information of the Westell Companies was used and
which was developed entirely on your own time, unless (a) the invention relates
(i) to the business of the Westell Companies or (ii) to the Westell Companies’
actual or demonstrably anticipated research or development, or (b) the invention
results from or is the product of any work performed by you for the Westell
Companies in the scope of your efforts on behalf of the Company.

4.5     Reasonable Scope and Duration. Executive acknowledges that the
restrictions in this Section 4 are reasonable in scope, are necessary to protect
the trade secrets and other confidential and proprietary information of the
Westell Companies, that the benefits provided hereunder are full and fair
compensation for these covenants and that these covenants do not impair
Executive’s ability to be employed in other areas of his expertise and
experience. Specifically, Executive acknowledges the reasonableness of the
international scope of these covenants by reason of the international customer
base and prospective customer base and activities of the Westell Companies, the
widespread domestic and international scope of Executive’s contacts

 

- 7 -

 

--------------------------------------------------------------------------------



created during his employment with the Westell Companies, the domestic and
international scope of Executive’s responsibilities with the Westell Companies
and his access to marketing strategies of the Westell Companies. Notwithstanding
the foregoing, if any court determines that any of the terms herein are
unreasonable or unenforceable, such court may interpret, alter, amend or modify
any or all of such terms to include as much of the scope, time period and intent
as will render such restrictions enforceable, and then in such reduced form,
enforce such terms. In the event of Executive’s breach of any covenant in this
Section 4, the term of the covenant shall be extended for a period equal to the
period that the breach continues.

4.6     Equitable Relief. Executive agrees that any violation by Executive of
any covenant in this Section 4 may cause such damage to the Company as will be
serious and irreparable and the exact amount of which will be difficult to
ascertain, and for that reason, Executive agrees that the Company shall be
entitled, as a matter of right, to a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Executive. Such
injunctive relief shall be in addition to and in no way in limitation of, any
and all other remedies the Company shall have in law and equity for the
enforcement of such covenants and provisions.

SECTION 5.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EXECUTIVE.
Executive represents and warrants to the Company that (i) the performance of
this Agreement will not breach any agreement or obligation by which Executive is
bound to keep in confidence proprietary information acquired by Executive or in
confidence or in trust prior to employment by the Company or any other agreement
to which Executive is a party or is bound, and (ii) he has not taken and does
not have in his possession or control any confidential information or property
relating to any former employer. Executive agrees that he will not use
confidential information or property of any other employer while employed by the
Company.

SECTION 6.           DEFINITIONS. For the purposes of this Agreement, the
following terms shall have the meanings indicated:

(a)       “Business” means the design, development, manufacture and sale of DSL
modem, broadband products and telco access products and related services of the
Westell Companies as they exist or are being developed on the Effective Date,
extensions of those products and services during Executive’s employment and new
products and services commenced or in development during his employment.

 

- 8 -

 

--------------------------------------------------------------------------------



(b)       “Cause” shall mean (i) the failure by Executive to comply with a
particular directive or request from the Board of either the Company or the
Operating Subsidiary regarding a matter material to either company, and the
failure thereafter by Executive to reasonably address and remedy such
noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive’s receipt
of written notice from such Board confirming Executive’s noncompliance; (ii) the
taking of an action by Executive regarding a matter material to either the
Company or the Operating Subsidiary, which action Executive knew at the time the
action was taken to be specifically contrary to a particular directive or
request from the Board of either the Company or the Operating Subsidiary,
(iii) the failure by Executive to comply with the written policies of the
Company or the Operating Subsidiary regarding a matter material to the Company
or the Operating Subsidiary, including expenditure authority, and the failure
thereafter by Executive to reasonably address and remedy such noncompliance
within thirty (30) days (or such shorter period as shall be reasonable or
necessary under the circumstances) following Executive’s receipt of written
notice from such Board confirming Executive’s noncompliance, but such
opportunity to cure shall not apply if the failure is not curable;
(iv) Executive’s engaging in willful, reckless or grossly negligent conduct or
misconduct which, in the good faith determination of the Company’s Board or the
Operating Subsidiary’s Board, is materially injurious to the Company, the
Operating Subsidiary, or one or more of the other Westell Companies, monetarily
or otherwise; (v) the aiding or abetting a competitor or other breach by the
Executive of his fiduciary duties to the Company, the Operating Subsidiary or
any other of the Westell Companies for which he serves as officer or director;
(vi) a material breach by Executive of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of Executive’s obligations of
noncompetition or nonsolicitation under this Agreement; (vii) the use or knowing
possession by Executive of illegal drugs on the premises of any of the Westell
Companies; or (viii) Executive is convicted of, or pleads guilty or no contest
to, a felony or a crime involving moral turpitude.

(c)        “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any valid regulation or other applicable authorities promulgated
thereunder.

(d)       “Disability” shall mean in the case of Executive, the condition of
being mentally and/or physically disabled such that Executive shall be eligible
to receive benefits either under a long term disability insurance plan
maintained by the Operating Subsidiary or under the Social Security disability
program.

 

- 9 -

 

--------------------------------------------------------------------------------



(e)       “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

(i)    the consummation of the purchase by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the United States
Securities Exchange Act of 1934, as amended, of ownership of shares representing
more than 50% of the combined voting power of the Company’s voting securities
entitled to vote generally (determined after giving effect to the purchase);

(ii)   a reorganization, merger or consolidation of the Company, in each case,
with respect to which persons who were shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own 50% or more of the combined voting power entitled to vote
generally of the Company or the surviving or resulting entity (as the case may
be);

(iii)  a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (iii) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% of more of the combined voting power entitled
to vote generally of the acquirer.

(f)        “Entity” means any business, whether a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other entity.

(g)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including any valid regulation or other applicable authorities promulgated
thereunder.

(h)       “Good Reason Following Change in Control” shall mean that concurrent
with or within twelve months following a Change of Control, Executive’s base
salary is materially reduced without the Executive’s written approval, or
Executive’s primary duties and responsibilities as Chief Financial Officer of
the Company and the Operating Subsidiary are materially reduced or modified in
such a way as to be qualitatively beneath the duties and responsibilities
befitting of the Chief Financial Officer of a company of comparable size in the
Company’s business in the United States, without the Executive’s written
approval (other than may arise as a result of the Company ceasing to be a
reporting company under the Exchange Act or ceasing to be listed on NASDAQ), or
Executive is required, without his consent, to relocate his principal office to
a location, or commence principally working out of

 

- 10 -

 

--------------------------------------------------------------------------------



another office located, more than 50 miles from the Company’s principal
executive offices in Aurora, Illinois.

(i)        “Participate In” means the having of any direct or indirect interest
in any Entity, whether as a partner, shareholder, member, operator, sole
proprietor, agent, representative, independent contractor, consultant,
franchiser, franchisee, joint venturer, owner or otherwise, or the rendering of
any direct or indirect service or assistance to any Entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise); provided that the term “Participate In” shall not include the mere
ownership of less than 5% of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange or in the over-the-counter
market.

(j)          “Westell Companies” means the Company, all of its direct and
indirect subsidiary companies, and any of them.

 

SECTION 7.

MISCELLANEOUS.

7.1     Resolution of Disputes. The federal and state courts sitting in Cook
County Illinois shall be the exclusive venue for resolution of any disputes
regarding this Agreement, Executive’s employment or the termination thereof. and
each party hereby voluntarily submits to the personal jurisdiction of such
courts for such purposes.

7.2     Waiver of Jury Trial. Each of parties hereto each waive their respective
right to a trial by jury of any claim or cause of action based upon or arising
out or related to this agreement in any action, proceeding or other litigation
of any type brought by any of the parties against any other party or any
affiliate of any other such party, whether with respect to contract claims, tort
claims or otherwise. Each of parties hereto agree that any such claim or cause
of action shall be tried by a court trial without a jury. Without limiting the
foregoing, the parties further agree that their respective right to a trial by
jury is waived by operation of this section as to any action, counterclaim or
other proceeding which seeks, in whole or in part, to challenge the validity or
enforceability of this Agreement or any provision hereof. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement.

7.3     Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Executive
and supersede all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

 

- 11 -

 

--------------------------------------------------------------------------------



7.4     Assignment; Benefit. This Agreement is personal and may not be assigned
by either party. Notwithstanding the foregoing, but subject to the provisions
herein pertaining to the occurrence of a Change in Control and the consequences
thereof, the Company may, from time to time, cause a purchaser of the business
and assets of the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company and the Operating Subsidiary
would be required to perform it if no such assumption had taken place. In that
event, such purchaser shall become primarily liable to Executive for payments
hereunder, and the Company and the Operating Subsidiary shall be thereafter
released from any further obligations under this Agreement.

7.5     Applicable Law. This Agreement shall be governed by applicable federal
laws and, to the extent not inconsistent therewith or preempted thereby, the
laws of the State of Illinois, without regard to the principles of conflicts of
laws.

7.6     Code Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary:

(a)       If and to the extent any payment or benefits under this Agreement are
otherwise subject to the requirements of Code Section 409A, the intent of the
parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company and the Operating Subsidiary make no representation that any or all of
the payments or benefits provided under this Agreement will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code Section
409A from applying to any such payments or benefits. In no event whatsoever
shall the Westell Companies be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

(b)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following Executive’s termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such

 

- 12 -

 

--------------------------------------------------------------------------------



provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

(c)       Each severance payment payable to Executive under Section 3.3 or 3.4,
as applicable, shall be treated as a separate and distinct “payment” for
purposes of Code Section 409A. Accordingly, any such payments that would
otherwise be payable (i) within 2-½ months after the end of the Company’s
taxable year containing Executive’s employment termination date, or (ii) within
2-½ months after Executive’s taxable year containing Executive’s employment
termination date, whichever occurs later (the “Short Term Deferral Period”), are
exempt from Code Section 409A. Furthermore, any such payments paid after the
Short Term Deferral Period are exempt from Code Section 409A as severance pay
due to an involuntary separation from service to the extent that the sum of
those payments is equal to or less than the maximum amount described in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) (the “Involuntary Separation Amount”)
because such payments are payable only upon Executive’s “involuntary” separation
from service for purposes of Code Section 409A. Accordingly, the sum of (A) such
payments that are paid within the Short Term Deferral Period and (B) such
payments paid after the Short Term Deferral Period that do not exceed the
Involuntary Separation Amount are exempt from Code Section 409A and, therefore,
notwithstanding any provision of the Plan to the contrary, if Executive is a
“specified employee” (as defined in Code Section 409A), only those payments that
are not otherwise exempt from Code Section 409A under clause (A) and (B) above
and that would otherwise have been payable in the first six (6) months following
Executive’s termination of employment will not be paid to Executive until the
date that is six months after the date of Executive’s termination of employment
(or, if earlier, Executive’s date of death). Any such deferred payments will be
paid in a lump sum; provided that no such actions shall reduce the amount of any
payments otherwise payable to Executive under this Agreement. Thereafter, the
remainder of any such payments shall be payable in accordance with Section 3.3
or 3.4, as applicable.

(d)       All expenses or other reimbursements to Executive under this
Agreement, if any, shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.

(e)       Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be

 

- 13 -

 

--------------------------------------------------------------------------------



made within thirty (30) days”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.

(f)        In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

(g)       To the extent required under Code Section 409A, (i) any reference
herein to the term “Agreement” shall mean this Agreement and any other plan,
agreement, method, program, or other arrangement, with which this Agreement is
required to be aggregated under Code Section 409A., and (ii) any reference
herein to the term “Company” and “Operating Subsidiary” shall mean the Company,
the Operating Subsidiary, and all persons with whom the Company and the
Operating Subsidiary would be considered a single employer under Code Section
414(b) or 414(c).

7.7     Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
to Executive, when personally delivered, or (ii) if to either party when
delivered by recognized overnight courier such as Federal Express or when mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office and to Executive at Executive’s
principal residence as shown in the Company’s personnel records, provided that
all notices to the Company shall be directed to the attention of the Board of
the Company with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

7.8     Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

7.9     Tax Effect. All payments or benefits provided hereunder shall be subject
to deduction for applicable withholding. Executive acknowledges that he is
responsible for payment of all income taxes in connection with any payment or
benefit owed to Executive under this Agreement, and that either withholding from
Executive’s compensation or payment to the Operating Subsidiary of such tax
shall be due at such time as income is recognized.

 

- 14 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the date and year first above written.

Westell Technologies, Inc.

By: /s/ John Seazholtz

 

John Seazholtz, Chairman of the Board

 

Westell, Inc.

By: /s/ John Seazholtz

 

John Seazholtz, Chairman of the Board

 

 

 

/s/ Brian S. Cooper

Brian S. Cooper

 

--------------------------------------------------------------------------------



EXHIBIT A

GENERAL RELEASE AGREEMENT

This General Release (“Agreement”) is entered into by _______________ (the
“Executive”) In consideration of the promises set forth in the Employment
Agreement dated April 14, 2009, Executive agrees and covenants as follows:

1.        Executive, hereby resigns from all board seats and officer positions
with Westell Technologies, Inc. (the “Company”), Westell, Inc., an Illinois
corporation and the wholly owned subsidiary of the Company (the “Operating
Subsidiary”) and any other and any entity for which he has been so serving at
the Company’s request.

2.        Executive hereby on behalf of himself and his heirs, executors,
administrators, attorneys, successors and assigns, hereby remises, releases,
forever discharges and covenants not to sue the Company, the Operating
Subsidiary, any of their its subsidiaries, and their current and former
shareholders, directors, officers, attorneys, agents, employees, successors and
assigns (the “Released Parties”), with respect to all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
underlying facts are known or unknown, which Executive has had or now claims,
pertaining to or arising out of Executive’s employment by the Company or the
Operating Subsidiary or Executive’s separation from employment with the Company
or the Operating Subsidiary, whether under any local, state or federal common
law, statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (including the Older Workers Benefit Protection Act),
42 U.S.C. § 1981, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Equal Pay Act, and the Illinois Human Rights Act, and any
tort, contract or quasi-contract claims, except as hereinafter stated, or to any
Workers’ Compensation Act claim Executive may have.

Nothing herein shall however constitute a release by Executive of his rights
under the Employment Agreement dated _______________, 2009 that arise in
connection with termination without Cause or for Good Reason Following Change in
Control (as defined therein), nor shall it release the Company from any
indemnification obligations it may have under Delaware law or the Company’s
certificate of incorporation or bylaws with respect to Executive’s role as an
officer or director of the Company, the Operating Subsidiary from any
indemnification obligations it may have under Illinois law or the Operating
Subsidiary’s articles of incorporation or bylaws with respect to Executive’s
role as an officer or director of the Operating Subsidiary, any rights under
options that remain exercisable following termination, or any vested benefits
under the Company’s or the Operating Subsidiary’s qualified benefit plans.

 

--------------------------------------------------------------------------------



3.        Subject to the such time constraints and other limitations as may be
imposed on Executive by his business and personal commitments and obligations,
Executive agrees to cooperate fully in any investigation or other legal
proceeding relating to the Company, the Operating Subsidiary or any of their
subsidiaries with respect to any matter that arose during his employment with
the Company, or that may involve matters within his knowledge. If any claims are
asserted by the Company or any of the Released Parties against a third party (or
by a third party against the Company or any of the Released Parties) regarding
such a matter, Executive agrees to cooperate fully in the prosecution or defense
of such claim by the Company and any of the Released Parties without additional
charge other than reimbursement for out of pocket expenses.

4.        Executive represents that Executive has not filed any charges, suits,
claims or complaints against the Released Parties with respect to claims
released under Section 2, and agrees not to do so in the future with respect to
any such claims.

5.        Executive understands and expressly acknowledges that he is not
releasing or waiving any rights or claims that may arise after the date this
Agreement is executed. Executive understands and expressly acknowledges that, in
exchange for Executive’s entry into this Agreement, Executive is receiving
consideration in addition to anything of value to which Executive is already
entitled.

6.        Executive acknowledges that the Company has advised Executive to
consult an attorney, at Executive’s expense, with respect to this Agreement.
Executive further acknowledges that Executive has twenty-one (21) days from
receipt of this Agreement to accept and sign this Agreement and that Executive
has seven (7) days to revoke acceptance of this Agreement, including its waiver
and release provisions after signing it. Notice of such revocation shall be
provided to the attention of the vice president of Human Resources of the
Company. Executive further acknowledges that Executive may waive the twenty-one
day consideration period by requesting and executing a form for that purpose.
The form may be requested from the vice president of Human Resources. This
Agreement shall not become effective until the revocation period has expired.

7.        This Agreement is not, and shall not in any way be construed as, an
admission by the Company that it has acted wrongfully with respect to Executive.

8.        Executive acknowledges that he has carefully read and fully
understands all of the provisions of this Agreement, and that he is knowingly,
voluntarily and willfully entering into this Agreement.

 

- 2 -

 

--------------------------------------------------------------------------------



9.        Executive acknowledges that in executing this Agreement, Executive has
not relied upon any representation by the Company that is not set forth in this
Agreement or in the Employment Agreement.

10.     This Agreement shall be construed and enforced pursuant to the
substantive laws of the State of Illinois.

 

- 3 -

 

--------------------------------------------------------------------------------



PLEASE READ THIS AGREEMENT CAREFULLY.

IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS

__________________________________

Executive

Date: _____________________________

__________________________________

Witness Signature

__________________________________

Name of Witness (Printed)

__________________________________

(Street Address)

__________________________________

(City, State, Zip Code)

 

 

 